Citation Nr: 0709282	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-36 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to an effective date earlier than March 29, 2004, 
for the grant of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from August 1946 to June 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).



FINDINGS OF FACT

1.  In a July 1999 decision, the RO denied service connection 
for hearing loss.  The veteran did not appeal that decision, 
and it became final.

2.  On March 29, 2004, the RO received the veteran's 
application to reopen his claim for entitlement to service 
connection for hearing loss.  

3.  In April 2005, the RO granted service connection for 
hearing loss.  It was held that there was new and material 
evidence, and that there was a basis for allowance of the 
claim.  A 30 percent rating was assigned effective March 29, 
2004, the date of the veteran's reopened claim.



CONCLUSION OF LAW

The criteria for an effective date earlier than March 29, 
2004, for the grant of service connection for hearing loss 
have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. § 3.31, 3.400(q)(ii) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In this case, the veteran first raised his claim of 
entitlement to an earlier effective date in his May 2005 
Notice of Disagreement (NOD).  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 (Dec. 22, 2003) that, when VA 
receives an NOD which raises a new issue, 38 U.S.C.A. 
§ 7105(d) requires VA to take proper action and issue an SOC 
if the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue, if 
VA has already given the section 5103(a) notice regarding the 
original claim.

In an April 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  The letter 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim."  Moreover, a March 
2006 letter specifically addressed the claim for an earlier 
effective date and provided a detailed explanation as to what 
was necessary to establish an earlier effective date in this 
case.

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  In the September 2005 SOC, he 
was provided with an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Although the earlier effective date issue is 
undoubtedly a "downstream" claim, the outcome of this 
appeal is dependent upon evidence which is already in the 
file, and has been for several years.  Moreover, no 
additional amount of development could alter the factual 
record in this case.  VA therefore has no further duty to 
notify the veteran of evidence needed to substantiate this 
claim, or to assist him in obtaining evidence, in that no 
reasonable possibility exists that any such evidence exists.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's original claims for service connection for 
tinnitus and hearing loss were received by VA in January 
1999.  In a July 1999 decision, the RO granted service 
connection for tinnitus, and a 10 percent rating was assigned 
effective from January 1999, the date of the claim.  As the 
medical evidence identified no objective evidence to relate 
the veteran's claimed hearing loss to service, the RO denied 
service connection for hearing loss.  

Thereafter, in a letter dated in August 1999, the veteran 
expressed his thanks for the award of compensation for 
tinnitus and his appreciation for the courteous and 
considerate treatment he received from VA personnel.  He also 
acknowledged that it was not possible to prove that his 
hearing loss was related to service, although he could not 
imagine any other cause.  He then expressed his hope that 
present servicemembers were receiving proper sound protection 
for their ears.  The veteran did not therein state or imply 
an intent to appeal the decision, and the July 1999 decision 
became final when not appealed within one year.  

On March 29, 2004, the veteran sought to reopen his claim for 
service connection for hearing loss.  Submitted in support of 
his claim are nexus statements including a February 2005 
opinion from a private physician, which concluded that the 
veteran has sensorineural hearing loss which is highly 
consistent with acoustic trauma and his history of noise 
exposure during military service.  Also of record is a 
September 2004 opinion from a clinical professor at a local 
university.  The professor likewise concluded that it is more 
probable than not that the veteran's current hearing loss is 
related to noise exposure in the military.  

In April 2005, the RO determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
hearing loss, and service connection was granted.  A 30 
percent rating was assigned, effective March 29, 2004, the 
date of receipt of the veteran's application to reopen.  

The veteran now contends that his August 1999 letter should 
have been construed as an NOD and that thus there was no 
finality with regard to the July 1999 decision and the 
original claim remains open.  As a result, he believes he 
should receive compensation from that point.  

III.  Analysis

When a claim is denied as a result of an RO decision, failure 
to timely appeal within the prescribed one-year period 
renders the decision final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

An appeal consists of a timely filed Notice of Disagreement 
in writing, and, after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2006).  Thus, an appeal to a rating action is 
initiated by submission of an NOD within one year of issuance 
of the rating action being appealed.  38 C.F.R. § 20.302.  
The law requires that a communication from a claimant contain 
certain information to constitute an NOD.  Specifically, an 
NOD is defined as a written communication from a claimant or 
the representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201. 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based upon an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  However, the present case is governed by 
criteria pertinent to effective dates for reopened claims.  
Because service connection was granted for hearing loss on 
the basis of new and material evidence received after a prior 
final denial, the effective date would be the latter of the 
date of the reopened claim or the date entitlement arose.  38 
C.F.R. § 3.400(q)(1)(ii), (r).  Service connection was 
ultimately granted based on the veteran's specific request to 
reopen his claim, which was received by the RO on March 29, 
2004.  

In the veteran's case, the grant of service connection for 
hearing loss was based upon evidence not within VA control or 
possession until the veteran submitted his application to 
reopen his claim in March 2004.  The evidence at the time of 
the April 2005 rating included a medical opinion regarding 
the veteran's hearing loss, which was ultimately found to be 
the result of his noise exposure during service.  This 
favorable opinion was the first evidence of record sufficient 
to support a grant of service connection for hearing loss.  

As to whether the veteran's August 1999 letter constituted a 
NOD, it was submitted within a year from the date the RO 
mailed notice of the July 1999 determination, so it would 
have been timely if it were an NOD.  See 38 C.F.R. § 
20.302(a).  However, as to whether the text of the letter 
constituted an adequate NOD, the Board finds that it cannot 
reasonably be interpreted as a request for appellate review, 
nor may it be liberally construed as a request to either 
further develop the claim or take the next step in the 
administrative process, which is to issue an SOC.  The Court 
has held that an NOD must be in terms which can be reasonably 
construed as expressing both disagreement with that 
determination and a desire for appellate review.  Beyrle v. 
Brown, 9 Vet. App. 24, 27 (1996).

VA policy is to liberally interpret communications from a 
claimant in the claimant's favor.  In this case, the 
veteran's August 1999 letter clearly indicated acceptance of 
the RO's decision, and submitted no further information or 
evidence on the matter of his hearing loss.  He did not 
contact VA again for almost five years.  When he did so, he 
did not indicate, at that time, that he had a claim or appeal 
pending.  In summary, and with all due respect for the 
veteran's belief in the validity of his claim for an earlier 
effective date, the Board finds that his statement of August 
1999 did not express dissatisfaction with outcome and a 
desire to contest the July 1999 RO determination, thereby 
satisfying the two-part requirement of 38 C.F.R. § 20.201.

Therefore, the RO assigned the earliest possible effective 
date for its grant of service connection for hearing loss, 
and the earliest effective date that may be granted is March 
29, 2004.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date prior to March 29, 2004, for the grant of 
service connection and the award of a 30 percent disability 
rating for hearing loss is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


